Name: Commission Regulation (EEC) No 402/85 of 15 February 1985 amending for the seventh time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2 . 85 Official Journal of the European Communities No L 48/29 COMMISSION REGULATION (EEC) No 402/85 of 15 February 1985 amending for the seventh time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1557/84, and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 1371 /84 (4), as last amended by Regulation (EEC) No 3372/84 (*), laid down detailed rules for the application of the additional levy ; Whereas Article 12 (2) of Regulation (EEC) No 1371 /84 lays down that the collection of the additional levy must take place within 45 days of the end of each quarter ; whereas in view of the difficulties of an admi ­ nistrative nature being encountered in several Member States, it is appropriate to authorize the collection of the levy for the third quarter within a period of 65 days ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 15 ( 1 ) of Regulation (EEC) No 1371 /84 is hereby completed by the following : '(d) Member States other than Italy and Greece are hereby authorized to collect, within 65 days following 31 December 1984, the levy payable for the third quarter of its application.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 February 1985. For the Commission Frans ANDRIESSEN Vice President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 90, 1 . 4 . 1984, p. 13 . (4) OJ No L 132, 18 . 5 . 1984, p . 11 . n OJ No L 313, 1 . 12 . 1984, p . 47 .